MOREMEN, Judge.
This action was instituted by appellant to condemn a right of way 3.93 feet in length, comprising 0.57 acres, across a part of appellees’ 115 acre tract of land in Green-*816up County for a pipe line easement, the right of ways for other portions of which were involved in United Fuel Gas Company v. Mauk, 272 S.W.2d 810, and United Fuel Gas Company v. Hieneman, 272 S.W.2d 813.
On appeal from the commissioners’ award of $165 in the County Court, the Greenup Circuit Court rendered judgment for $1100 — $300 for the easement.area and $800 resulting damages to the remainder of the tract. The case was tried with damages being' the sole question involved.
The facts are essentially the same and the questions involved herein are almost identical with those involved in the two above cited cases.
Therefore, for the reasons given in, and upon the authority of, United Fuel Gas Company v. Mauk, 272 S.W.2d 810, and United Fuel Gas Company v. Hieneman, 272 S.W.2d 814, the motion for an appeal is granted and the judgment is reversed.